Case: 3:19-cv-00319-MJN-SLO Doc #: 14 Filed: 02/26/21 Page: 1 of 14 PAGEID #: 2021




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

    Cynthia R. Baker,                               :   Case No. 3:19-cv-00319
                                                    :
           Plaintiff,                               :   District Judge Michael J. Newman
                                                    :   Magistrate Judge Sharon L. Ovington
    vs.                                             :
    Commissioner Of The Social                      :
    Security Administration,                        :
                                                    :
           Defendant.                               :


                            REPORT AND RECOMMENDATIONS1


I.        INTRODUCTION

          Plaintiff Cynthia R. Baker brings this case challenging the Social Security

Administration’s most recent denial of her applications for disability benefits. This is her

second case before this Court concerning the Administration’s denial of her applications.

          Previously, in March 2012, Plaintiff filed applications for Disability Insurance

Benefits, Supplemental Security Income, and for a period of disability benefits. Her

applications were denied initially and upon reconsideration. After a hearing at Plaintiff’s

request, Administrative Law Judge (ALJ) George M. Gaffaney concluded she was not

eligible for benefits because she was not under a “disability” as defined in the Social

Security Act. The Appeals Council denied Plaintiff’s request for review, and she filed a




1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
Case: 3:19-cv-00319-MJN-SLO Doc #: 14 Filed: 02/26/21 Page: 2 of 14 PAGEID #: 2022




case before this Court, resulting in an Order vacating the Commissioner’s non-disability

finding and remanding the case for further administrative proceedings.

        On remand, ALJ Elizabeth A. Motta held a hearing and ultimately concluded that

Plaintiff was not eligible for benefits because she was not under a “disability” as defined

in the Social Security Act. The Appeals Council granted Plaintiff’s request for review and

vacated ALJ Motta’s decision for reasons not presently pertinent. (Doc. No. 8-9, PageID

926-27). The Appeals Council conducted its own independent review of the record and

concluded that Plaintiff was not eligible for benefits because she was not under a benefits-

qualifying “disability.” (Doc. No. 8-9, PageID 926-40).

        Plaintiff subsequently filed this action. She seeks a remand for benefits, or in the

alternative, for further proceedings. The Commissioner asks the Court to affirm the

Appeals Council’s non-disability decision.

        This case is before the Court upon Plaintiff’s Statement of Errors (Doc. No. 10), the

Commissioner’s Memorandum in Opposition (Doc. No. 11), Plaintiff’s Reply (Doc. No.

12), and the administrative record (Doc. No. 8).

II.     BACKGROUND

        Plaintiff asserts that she has been under a disability since February 23, 2012. At

that time, she was forty-seven years old. Accordingly, she was considered a “younger

individual” under Social Security Regulations. See 20 C.F.R. § 404.1563(c); 20 C.F.R. §

416.963(c).2 Since that time, Plaintiff attained age 50, so her classification changed to an


2
 The remaining citations will identify the pertinent Disability Insurance Benefits Regulations with full
knowledge of the corresponding Supplemental Security Income Regulations.
                                                     2
Case: 3:19-cv-00319-MJN-SLO Doc #: 14 Filed: 02/26/21 Page: 3 of 14 PAGEID #: 2023




individual “closely approaching advanced age.” See id. § 404.1563(d). She has at least a

high school education and training as a nurse’s aide.

       The evidence of the record is sufficiently summarized in the Appeals Council’s

decision (Doc. No. 8, PageID 925-40), Plaintiff’s Statement of Errors (Doc. No. 10), the

Commissioner’s Memorandum in Opposition (Doc. No. 11), and Plaintiff’s Reply (Doc.

No. 12). Rather than repeat these summaries, the Court will focus on the pertinent evidence

in the discussion below.

III.   STANDARD OF REVIEW

       The Social Security Administration provides Disability Insurance Benefits and

Supplemental Security Income to individuals who are under a “disability,” among other

eligibility requirements. Bowen v. City of New York, 476 U.S. 467, 470 (1986); see 42

U.S.C. §§ 423(a)(1), 1382(a). The term “disability”—as defined by the Social Security

Act—has specialized meaning of limited scope.           It encompasses “any medically

determinable physical or mental impairment” that precludes an applicant from performing

a significant paid job—i.e., “substantial gainful activity,” in Social Security lexicon. 42

U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); see Bowen, 476 U.S. at 469-70.

       Judicial review of an ALJ’s non-disability decision proceeds along two lines:

“whether the ALJ applied the correct legal standards and whether the findings of the ALJ

are supported by substantial evidence.” Blakely v. Comm’r of Soc. Sec., 581 F.3d 399, 406

(6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir. 2007).

When the Appeals Council reviews the ALJ’s decision, the determination of the Appeals

Council becomes the final decision and is subject to review by this Court. Olive v. Comm’r

                                             3
Case: 3:19-cv-00319-MJN-SLO Doc #: 14 Filed: 02/26/21 Page: 4 of 14 PAGEID #: 2024




of Soc. Sec., No. 3:06 CV 1597, 2007 WL 5403416, at *2 (N.D. Ohio Sept. 19, 2007)

(citing Abbott v. Sullivan, 905 F.2d 918, 922 (6th Cir. 1990); Mullen v. Bowen, 800 F.2d

535, 538 (6th Cir. 1986) (en banc)).

       Review for substantial evidence is not driven by whether the Court agrees or

disagrees with the factual findings or by whether the administrative record contains

evidence contrary to those factual findings. Gentry v. Comm’r of Soc. Sec., 741 F.3d 708,

722 (6th Cir. 2014); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007).

Instead, the factual findings are upheld if the substantial-evidence standard is met—that is,

“if a ‘reasonable mind might accept the relevant evidence as adequate to support a

conclusion.’” Blakely, 581 F.3d at 407 (quoting Warner v. Comm’r of Soc. Sec., 375 F.3d

387, 390 (6th Cir. 2004)). Substantial evidence consists of “more than a scintilla of

evidence but less than a preponderance…” Rogers, 486 F.3d at 241 (citations and internal

quotation marks omitted); see Gentry, 741 F.3d at 722.

       The other line of judicial inquiry—reviewing the correctness of the legal criteria—

may result in reversal even when the record contains substantial evidence supporting the

factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009); see

Bowen, 478 F.3d at 746. “[E]ven if supported by substantial evidence, ‘a decision of the

Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.’” Rabbers, 582 F.3d at 651 (quoting in part Bowen, 478 F.3d at 746, and citing

Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47 (6th Cir. 2004)).



                                              4
Case: 3:19-cv-00319-MJN-SLO Doc #: 14 Filed: 02/26/21 Page: 5 of 14 PAGEID #: 2025




IV.    THE APPEALS COUNCIL’S DECISION

       As noted previously, the Appeals Council vacated ALJ Motta’s decision and

conducted its own independent evaluation of the evidence to determine if Plaintiff was

under a disability. In doing so, the Appeals Council considered each of the five sequential

steps set forth in the Social Security Regulations. See 20 C.F.R. § 404.1520. They reached

the following main conclusions:

       Step 1:       Plaintiff did not engage in substantial gainful activity after
                     February 23, 2012.

       Step 2:       Plaintiff has the severe impairments of mild thoracolumbar
                     degenerative changes, obesity, history of ischemic heart
                     disease with stenting, history of abdominal surgeries secondary
                     to endometriosis, hypertension, migraine headaches,
                     depressive disorder, chronic pain disorder, and history of
                     substance use disorder.

       Step 3:       She does not have an impairment or combination of
                     impairments that meets or equals the severity of one in the
                     Commissioner’s List of Impairments, 20 C.F.R. Part 404,
                     Subpart P, Appendix 1.

       Step 4:       Her residual functional capacity, or the most she could do
                     despite her impairments, see Howard v. Comm’r of Soc. Sec.,
                     276 F.3d 235, 239 (6th Cir. 2002), consists of “light work”
                     subject to many physical, environmental, and mental
                     limitations. The most pertinent of these for present purposes
                     was the Appeals Council’s determination that Plaintiff “is
                     limited to performing simple, repetitive tasks of a low-stress
                     nature involving no strict production quotas or fast-pace only
                     routine, static work with few changes in the work setting with
                     any such changes explained.”

       Step 4:       Plaintiff was unable to perform her past relevant work.

       Step 5:       She could perform a significant number of jobs that exist in the
                     national economy.


                                             5
Case: 3:19-cv-00319-MJN-SLO Doc #: 14 Filed: 02/26/21 Page: 6 of 14 PAGEID #: 2026




(Doc No. 8-9, PageID 925-40 (emphasis added)). These main findings led the Appeals

Council to ultimately conclude that Plaintiff was not under a benefits-qualifying disability.

Id. at 939-40.

V.       DISCUSSION

         Plaintiff contends that the ALJ and the Appeals Council erred by accepting the

opinions of Dr. Melanie Bergsten, Dr. Vicki Warren, Dr. Alan Boerger, and Mr. Carl

Newcomer without incorporating into her residual functional capacity all the mental-work

limitations these medical sources identified.3

         Beginning with record-reviewing psychologists Drs. Bergsten and Warren, the

Appeals Council placed “significant weight” on their opinions by observing they were

“supported by the normal mental status examination findings contained in the record as

well as a statement showing that [Plaintiff’s] mood symptoms are stable.” Id. at 937.

         Plaintiff contends that the Appeals Council erred by not mentioning or addressing

any of the opinions provided by Drs. Bergsten and Warren, including the specific

functional limitation that the ALJ expressly adopted. This is incorrect. The Appeals

Council correctly observed that Drs. Bergsten and Warren evaluated Plaintiff’s mental

condition based on their reviews of the records without examining her. (Doc. No. 8-9,

PageID 936-37). The Appeals Council noted that each psychologist found that Plaintiff



3
 In her Statement of Errors, Plaintiff refers to the deficiencies in the ALJ’s decision, rather than the Appeals Council’s
decision. However, in her Reply, Plaintiff maintains that the Appeals Council committed the same mistakes in
evaluating the opinion evidence. Given that the Appeals Council vacated the decision of the ALJ, and issued its own
and final decision, the Court will evaluate Plaintiff’s claims in light of the Appeals Council’s decision. See Olive v.
Comm’r of Soc. Sec., No. 3:06 CV 1597, 2007 WL 5403416, at *2 (N.D. Ohio Sept. 19, 2007).


                                                            6
Case: 3:19-cv-00319-MJN-SLO Doc #: 14 Filed: 02/26/21 Page: 7 of 14 PAGEID #: 2027




has a severe mental impairment, and each psychologist concluded that she was limited in

four mental-work areas as follows:

 Plaintiff’s      Activities of      Maintaining     Concentration, Repeated
 mental-work      daily living       Social          Persistence,   Episodes of
 limitations                         Functioning     and Pace       Decompensation
                                                                    Each of
                                                                    Extended
                                                                    Duration

 Dr. Bergsten’s
                       Mild            No Limit          Moderate             None
 Opinions

 Dr. Warren’s
                       Mild              Mild            Moderate             None
 Opinions

       Plaintiff asserts that the Appeals Council made the same egregious errors the ALJ

made by not incorporating into Plaintiff’s residual functional capacity Drs. Bergsten’s and

Warren’s opinions that she is moderately limited in her ability to complete a normal

workday and workweek. Plaintiff further argues that the ALJ erred by not engaging in any

sort of adequate discussion of these psychologists’ opinions.

       Both Dr. Bergsten and Dr. Warren completed a Mental Residual Functional

Capacity (MRFC) Assessment, which is comprised of multiple sections. (Doc. No. 8-3,

PageID 102-04, 134-36). At the outset, the MRFC Assessment states:

          The questions below help determine the individual’s ability to
          perform sustained work activities. However, the actual mental
          residual functional capacity assessment is recorded in the narrative
          discussion(s) in the explanation text boxes.

Id. This statement is followed by a series of questions that pertain to the four broad

functional categories: (1) understand, remember, or apply information, (2) interact with



                                            7
Case: 3:19-cv-00319-MJN-SLO Doc #: 14 Filed: 02/26/21 Page: 8 of 14 PAGEID #: 2028




others, (3) concentrate, persist, or maintain pace, and (4) adapt or manage oneself. Id; see

also 20 C.F.R. § 404.1520(a)(c)(3).

       Dr. Bergsten’s and Dr. Warren’s opinion about Plaintiff’s moderate limitation in her

ability to complete a normal workday and week without interruption from psychologically

based symptoms is within the functional domain of concentration, persistence, and pace.

See Doc. No. 8-3, PageID 102-04, 134-36. Although both psychologists found Plaintiff

moderately limited in this area, neither articulated greater limitations specific to her ability

to complete a normal workweek or workday in their narrative sections that serve as the

actual mental residual functional capacity assessment, as the MRFC Assessment form

explains. See id. at 102, 134. Rather, in the narrative sections, Dr. Bergsten explains that

Plaintiff “is able sustain concentration and persistence to perform simple and complex tasks

that are not fast paced.” Id. at 103, 135. Dr. Bergsten also narrates that Plaintiff “is able

to perform work related tasks in situations where duties are relatively static and changes

can be explained.” Id. at 104. Similarly, Dr. Warren’s narratives reflect that Plaintiff “is

able to sustain concentration and persistence to perform simple and complex tasks that are

not fast paced or require a strict quota,” and that she “is able to perform work related tasks

in situations where duties are relatively static and changes can be explained.” Id. at 135-

36.

       In addition, no error occurred when the Appeals Council did not address each

particular opinion Drs. Bergsten and Warren provided; instead, the Appeals Council

properly incorporated their narratives into the residual functional capacity assessment. See

Busse v. Comm’r of Soc. Sec. 2015 U.S. Dist. LEXIS 75907, 2015 WL 3651386, *8 (S.D

                                               8
Case: 3:19-cv-00319-MJN-SLO Doc #: 14 Filed: 02/26/21 Page: 9 of 14 PAGEID #: 2029




Ohio June 11, 2015) (Litkovitz, M.J.) (finding that “the ALJ’s failure to discuss the state

agency psychologists’ responses to each individual question is not error as she incorporated

their ‘actual’ RFC assessments in her RFC formulation”). The Appeals Council reduced

Plaintiff’s ability to concentrate by restricting her to “simple, repetitive tasks” and “only

routine, static work with few changes in the work setting.” (Doc. No. 8-9, PageID 932).

Likewise, the Appeals Council excluded strict production quotas or fast-pace tasks. Id.

These restrictions align with Dr. Bergsten’s and Dr. Warren’s opinions, and the narratives

they provided. See Doc. No. 8-3, PageID 102-04, 134-36). Therefore, substantial evidence

supports the Appeals Council reasonable assessment of Plaintiff’s mental residual

functional capacity. See Carter v. Comm’r of Soc. Sec., 137 F. Supp. 3d 998, 1008 (S.D.

Ohio 2015) (Newman, M.J.) (citing Thacker v. Comm’r of Soc. Sec., 99 F. App’x 661, 665

(6th Cir. 2004) (“if a medical source’s opinion contradicts the [Appeals Council’s] RFC

finding, [the Appeals Council] must explain why [they] did not include the disabling

limitation in the RFC determination”).

       Plaintiff contends that despite giving some weight to Mr. Newcomer’s opinions, the

Appeals Council failed to incorporate into her residual functional capacity his opinion that

she was moderately limited in her ability to complete a normal workday or week without

interruptions from psychologically based symptoms. (Doc. No. 8-8, PageID 915). Mr.

Newcomer, however, explained that Plaintiff was moderately limited in this area, “[i]f

depression severe enough where crying, she would need break time.” Id. Mr. Newcomer

does not specify what he means by her need for “break time,” and his estimate is too general

to be meaningfully probative of her limitations in this area. The Appeals Council therefore

                                             9
Case: 3:19-cv-00319-MJN-SLO Doc #: 14 Filed: 02/26/21 Page: 10 of 14 PAGEID #: 2030




 committed no error by failing to credit this opinion.

        Additionally, Plaintiff argues that the residual functional capacity assessment does

 not accurately reflect her moderate limitation in maintaining regular attendance and

 punctuality, which is also within the functional domain of concentration, persistence, and

 pace. (Doc. No. 10, Page ID 1994). Mr. Newcomer indicated that Plaintiff was moderately

 limited in her ability to maintain regular attendance and be punctual within customary,

 usually strict, tolerances. (Doc. No. 8-8, PageID 915). He explained that this limitation

 was “due to physical pain—not depression.” Id. His opinion, moreover, was inconsistent

 with Dr. Bergsten’s belief that Plaintiff was “not significantly limited” in her “ability to

 perform activities within a schedule, maintain regular attendance, and be punctual within

 customary tolerances.” (Doc. No. 8-3, PageID 103). Likewise, Dr. Warren indicated that

 there was “no evidence of limitation” in Plaintiff’s ability in this specific mental-work

 category. Id. at 135. For these reasons, the Appeals Council did not err by not finding

 Plaintiff more limited based on Mr. Newcomer’s opinion about Plaintiff’s moderate

 limitation in her ability to maintain regulate attendance and be punctual at work.

        Plaintiff also contends that the residual functional capacity assessment does not

 accurately reflect her moderate limitation in tolerating pressure of the workplace. (Doc.

 No. 10, PageID 1993-95). Consultative examiner, Dr. Boerger, determined that Plaintiff’s

 “anxiety and depression are likely to limit her ability to tolerate work pressures in a work

 setting.” (Doc. No. 8-7, PageID 601). The Appeals Council afforded his opinion “some

 weight,” and noted that “no greater weight can be given to the opinion that the claimant’s

 depression would likely limit her ability to tolerate work pressures because treating source

                                             10
Case: 3:19-cv-00319-MJN-SLO Doc #: 14 Filed: 02/26/21 Page: 11 of 14 PAGEID #: 2031




 records give no such indication as to such.” (Doc. No. 8-9, PageID 937). This was a valid

 reason to not fully credit this aspect of Dr. Boerger’s opinion because the record does not

 contain a treating psychologist’s opinion about Plaintiffs’ mental work limitations.

 Plaintiff, moreover, appears to overlook that the Appeals Council’s assessment of her

 residual functional capacity included the limitation of Plaintiff to “tasks of a low-stress

 nature.” (Doc. No. 8-9, PageID 932). The Appeals Council further accounted for this

 limitation by restricting Plaintiff to work that does not involve strict production quotas and

 to work that is “routine” and “static with few changes.” Id.

        Plaintiff lastly argues that the Appeals Council’s errors were not harmless because

 if it had properly incorporated her mental-work limitations—extra or longer break periods,

 workplace pressure, absenteeism and punctuality—into her residual functional capacity,

 “it would have resulted in her impairments being work preclusive as evidenced by the

 vocational expert at the hearing.” (Doc. No. 10, Page ID 1996-97). Plaintiff, however, has

 not shown that the Appeals Council erred in its assessment of her mental residual functional

 capacity. Harmless-error analysis therefore does not apply.

        In support of this argument, Plaintiff references a follow up question that was posed

 by the Administrative Law Judge to the vocational expert in the hearing, which was

 whether an individual being off task “10% of the workday beyond regular breaks” would

 be work preclusive. (Doc. No. 10, Page ID 1997). It is true that the Administrative Law

 Judge posed this question to the vocational expert. However, Plaintiff mischaracterizes the

 vocational expert’s testimony. Plaintiff states that the vocational expert testified that being

 off task 10% of the workday beyond regular breaks would be work preclusive. (Doc. No.

                                               11
Case: 3:19-cv-00319-MJN-SLO Doc #: 14 Filed: 02/26/21 Page: 12 of 14 PAGEID #: 2032




 10, Page ID 1997). This is incorrect. The vocational expert answered that it “would not

 eliminate [the referenced] jobs,” but that “anything over 10% would be work preclusive.”

 (Doc. No. 8-9, PageID 1001). Further, while some of the evidence in the record indicates

 that Plaintiff may have interruptions and need rest periods, there is no evidence in the

 record regarding a specific, concrete limitation that she would be off task for 10% of the

 workday or more. See Lipanye, 802 F. App’x at 170 (“By posing the question, the

 administrative law judge did not make a finding or bind himself to a finding that plaintiff

 was off-task at least 10% of the workday,” and that “[n]othing in the medical record would

 support inclusion of such a limitation”).

        Lastly, Plaintiff contends that the question posed by her counsel “incorporated the

 complete set of limitations opined to throughout the record,” and that “the ALJ was able to

 conveniently omit from her RFC just those limitations that would have been work

 preclusive.” (Doc. No. 10, PageID 1998-99). She maintains that this was prejudicial to

 her because during the ALJ’s hearing, her counsel told the vocational expert to “assume

 the term moderate would be an inability to function in these areas between 11 and 25

 percent of the workday and workweek,” and that the hypothetical individual’s “impaired

 areas would be the ability to maintain regular attendance, the ability to complete a normal

 workday, ability to deal with stress and pressures of day-to-day work activity.” (Doc. No.

 8-9, PageID 1003). The vocational expert indicated that with those limitations and the term

 moderate defined as counsel indicated, it would be work preclusive. Id.

        A similar issue arose in Shepard v. Colvin, No. 3:12cv149, 2013 WL 2179366, *13

 (S.D. Ohio May 20, 2013) (Ovington, M.J.) Report & Recommendation adopted, 2013 WL

                                             12
Case: 3:19-cv-00319-MJN-SLO Doc #: 14 Filed: 02/26/21 Page: 13 of 14 PAGEID #: 2033




 3053533 (S.D. Ohio June 17, 2013) (Rose, J). In Shepard, Plaintiff’s counsel did not ask

 the vocational expert what she believed in her expert opinion the term moderate to mean,

 but “rather, Plaintiff defined ‘moderate’ for the [vocational expert], then instructed her to

 use his specific definition in a hypothetical, without any indication such a definition of

 ‘moderate’ accurately portrays the term as incorporated into Plaintiff’s RFC.” Id. As in

 Shepard, there is no evidence in the instant record to indicate that the term moderate, as

 defined by Plaintiff’s counsel, accurately portrays the term moderate as used by Drs.

 Bergsten, Warren, and Boerger, and Mr. Newcomer. Therefore, the Appeals Council did

 not commit error, let alone prejudicial error, concerning the vocational expert’s testimony

 about work-preclusive moderate limitations.

          Accordingly, for all the above reasons, Plaintiff’s Statement of Errors is without

 merit.

                      IT IS THEREFORE RECOMMENDED THAT:

          1.    The Commissioner’s non-disability finding is affirmed; and

          2.    The case is terminated on the Court’s docket.

 February 26, 2021                                 /s Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge




                                              13
Case: 3:19-cv-00319-MJN-SLO Doc #: 14 Filed: 02/26/21 Page: 14 of 14 PAGEID #: 2034




                         NOTICE REGARDING OBJECTIONS

        Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
 objections to the proposed findings and recommendations within FOURTEEN days after
 being served with this Report and Recommendations. Such objections shall specify the
 portions of the Report objected to and shall be accompanied by a memorandum of law in
 support of the objections. If the Report and Recommendation is based in whole or in part
 upon matters occurring of record at an oral hearing, the objecting party shall promptly
 arrange for the transcription of the record, or such portions of it as all parties may agree
 upon or the Magistrate Judge deems sufficient, unless the assigned District Judge otherwise
 directs. A party may respond to another party’s objections within FOURTEEN days after
 being served with a copy thereof.

        Failure to make objections in accordance with this procedure may forfeit rights on
 appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
 949-50 (6th Cir. 1981).




                                             14
